Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Leon Nicholson, Jr., appeals the district court’s order denying his pro se motion for specific performance of his plea agreement, and has filed a motion for a transcript at Government expense. We have reviewed the record and find no reversible error. Accordingly, we deny Nicholson’s motion for a transcript at Government expense and affirm the district court’s order. See United States v. Nicholson, No. 4:04-cr-00088-RBS-TEM-1 (E.D.Va. filed Oct. 12, 2012; entered Oct. 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.